                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:17-CV-84-BO

GLEN I.DARDEN,                                )
                                              )
                               Plaintiff,     )
                                              )
~                                             )                       ORDER
                                              )
WAYNE COUNTY BOARD OF                         )
EDUCATION,                                    )
                                              )
                               Defendant.     )



       This cause comes before the Court on defendant's motion to dismiss plaintiffs amended

complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.            Plaintiff has

responded, and the time for filing a reply has expired. In this posture the motion is ripe for ruling

and, for the reasons discussed below, the motion to dismiss is granted.

                                            BACKGROUND

       Plaintiff initiated this action on April 23, 201 7, by filing a complaint for wrongful

termination of plaintiffs employment under 42 U.S.C. §§ 1981 and 1983. Defendant moved to

dismiss plaintiffs complaint. After holding a hearing on April 10, 2018, at Elizabeth City, North
                                                    I

Carolina, the Court denied defendant's motion to dismiss and allowed plaintiffs oral motion to

amend his complaint. Plaintiff timely filed his amended complaint, and this motion to dismiss

under Fed. R. Civ. P. 12(b)(6) followed.

       In its motion, defendant, the Wayne County Board of Education (WCBOE or defendant),

argues that plaintiffs amended complaint fails to state a claim for relief as he has failed to allege

any specific actions by the WCBOE which gave rise to plaintiffs injuries, that plaintiff has failed
to allege any policy or custom that the WCBOE had in place which would support the

discriminatory action alleged, and that plaintiff has failed to allege intentional conduct on behalf

of the WCBOE which is required for a claim under 42 U.S.C. § 1981.

       As the case is before the Court on a Rule 12(b)(6) challenge, the Court accepts as true the

following well-pleaded allegations in plaintiffs amended complaint. This case arises out of

plaintiffs employment by the WCBOE which began in 2002 and continued until his termination

on September 30, 2014. Plaintiff, an African-American male, was employed by defendant at

Eastern Wayne High School as an instructional assistant and varsity basketball coach. Plaintiff

alleges that he never received a negative work evaluation by defendant during his employment.

       In March 2013, a minor female student accused plaintiff of grabbing her and attempting to

kiss her. Plaintiff turned himself in to law enforcement after a warrant was issued for his arrest

but he maintained his innocence. On December 13, 2013, defendant's Assistant Superintendent

for Human Resources, Dr. Marvin McCoy, sent a letter to plaintiff indicating that in light of the
                                                                ,-
charges plaintiff had been placed on suspension with pay. The letter stated that plaintiff could

return to work should all matters be cleared. On January 14, 2014, Dr. McCoy sent another letter

to plaintiff stating that plaintiff had been placed on suspension without pay and that he would be

contacted about the next step within thirty days.         On September 30, 2014, in the first

communication with plaintiff since the January 2014 letter, defendant terminated plaintiffs

employment. The State of North Carolina dismissed all charges against plaintiff on February 9,

2015. On February 10, 2015, Dr. McCoy called plaintiff and informed him that he was not

welcome on campus and would not be permitted to return to work.

       Plaintiff further alleges that two white male teachers were accused of making inappropriate

sexual comments about female students.         Both of these teachers admitted to making the



                                                 2
inappropriate remarks and were allowed to retain their teaching positions with defendant and to

retire.   Finally, plaintiff alleges that a white male teacher who admitted to having a sexual

relationship with both a student athlete and the student's mother was not fired but rather was

transferred to another school in the Wayne County School District and remained employed by

defendant as of the filing of the amended complaint.

                                            DISCUSSION

          Rule 8 of the Federal Rules of Civil Procedure "requires only a short and plain statement

of the claim showing that the pleader is entitled to relief' and which provides "the defendant fair

notice of what the claim is and the grounds upon which it rests." Erickson v. Pardus, 551 U.S. 89,

93 (2007) (internal quotations, alterations, and citations omitted). A Rule 12(b)(6) motion tests

the legal sufficiency of the complaint. Papasan v. Allain, 478 U.S. 265, 283 (1986). When acting

on a motion to dismiss under Rule 12(b)(6), "the court should accept as true all well-pleaded

allegations and should view the complaint in a light most favorable to the plaintiff." Mylan Labs.,

Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.1993). A complaint must allege enough facts to state

a claim for relief that is facially plausible. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). Facial plausibility means that the facts pled "allow[] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged," and mere recitals of the elements

of a cause of action supported by conclusory statements do not suffice. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).

          Plaintiff has alleged only a claim for race discrimination under§§ 1981and1983. Section

1983

          provides the exclusive federal damages remedy for the violation of the rights
          guaranteed by § 1981 when the claim is pressed against a state actor. Thus to prevail
          on his claim for damages against the school district, petitioner must show that the



                                                   3
        violation of his "right to make contracts" protected by § 1981 was caused by a
        custom or policy within the meaning of Monell and subsequent cases.

Jettv. Dallas lndep. Sch. Dist., 491 U.S. 701, 735-36 (1989); see also Dennis v. Cnty. OfFairfax,

55 F.3d 151, 156 (4th Cir. 1995). 1 Under Monell, the WCBOE may not be held liable for the

conduct of its employees under a theory of respondeat superior, and may only be held liable for

those acts which it h~s "officially sanctioned or ordered." Pembaur 1:'· City ofCincinnati, 475 U.S.

469, 480 (1986). Thus, the WCBOE cannot be held liable for personnel decisions over which it

did not retain final review authority, and plaintiff must be able to demonstrate that defendant "was

aware of the constitutional violation and either participated in, or otherwise condoned, it" to

recover against the WCBOE. Love-Lane v. Martin, 355 F.3d 766, 782-83 (4th Cir. 2004).

        Plaintiffs amended complaint alleges that the action "arises from the wrongful actions of

[the WCBOE] taken pursuant to its employee, Dr. Marvin S. McCoy ... and ratified by the

[WCBOE], with respect to the wrongful termination of Plaintiffs employment." [DE 32] Amd.

Cmp.   if 1. Plaintiff alleges that the actions of the WCBOE, through its supervisors and Dr.
McCoy2, were taken with an intent to deprive plaintiff of his civil rights; that the WCBOE, through

its supervisors and Dr. McCoy, acted in reckless disregard of and with a deliberate indifference to

plaintiffs civil rights and protections; and that the WCBOE, through its supervisors and Dr.

McCoy, acted under color of state law to force plaintiff to give up his means of employment. Id.

ir 28-30.


1WCBOE, a local government body, is considered a person and subject to liability under§ 1983.
Monell v. Dep 't ofSocial Servs. ofCity ofNY, 436 U.S. 658, 690 (1978); Barbier v. Durham Cty.
Bd. of Educ., 225 F. Supp. 2d 617, 630 (M.D.N.C. 2002) (local school board is a municipality
under North Carolina law).
2McCoy is referred to as defendant McCoy in this section of the amended complaint, but McCoy
has not been named as a defendant either in the original or the amended complaint caption or list
of defendants.

                                                 4
       Plaintiff has failed in his amended complaint to offer more than conclusory allegations that

the WCBOE was aware of any alleged constitutional violation and either participated in or

condoned it. Plaintiff has not alleged that he was terminated pursuant to any unconstitutional
                                                              I


policy or practice, Spell v. McDaniel, 824 F.2d 1380, 1389 (4th Cir. 1987); Majeed v. Columbus

Cty. Bd of Educ., 213 F .3d 631 (4th Cir. 2000) (unpublished table decision), or that the WCBOE

officially sanctioned or ordered his termination. Although plaintiff has alleged that defendant

terminated plaintiffs employment by letter dated September 30, 2014, Amd. Cmp. ~ 22, that letter

was sent by Dr. McCoy and not the WCBOE. [DE 39-2]; see Am. Chiropractic Assoc. v. Trigon

Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004) (court may consider documents integral to the

complaint without converting 12(b)(6) motion to one for summary judgment). Plaintiffs use of

the term "ratified" is in this instance, as defendant has argued, conclusory as plaintiff has come

forward with no additional facts which would support a conclusion that the WCBOE was the

"moving force" behind plaintiffs termination. Monell, 436 U.S. at 694; Riddick v. Sch. Bd ofCity

ofPortsmouth, 238 F.3d 518, 524 (4th Cir. 2000) ("A municipality is not subject to section 1983

liability simply because a claimant is able to identify conduct attributable to the municipality.").

       In opposition to the motion to dismiss, plaintiff argues only that defendant is liable for

plaintiffs termination under a theory of supervisory liability. "[S]upervisory officials may be held

liable in certain circumstances for the constitutional injuries inflicted by their subordinates." Shaw

v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994). To establish supervisory liability, a plaintiff must

show

       (1) that the supervisor had actual or constructive knowledge that his subordinate
       was engaged in conduct that posed "a pervasive and unreasonable risk" of
       constitutional injury to citizens like the plaintiff; (2) that the supervisor's response
       to that knowledge was so inadequate as to show "deliberate indifference to or tacit
       authorization of the alleged offensive practices,"; and (3) that there was an



                                                  5
       "affirmative causal link" between the supervisor's inaction and the particular
       constitutional injury suffered by the plaintiff.

Id. at 799. Plaintiff has failed to allege any facts which would   s~pport   a finding of supervisory

liability; plaintiff's conclusory statement that the WCBOE was deliberately indifferent to any

offensive practices is simply insufficient to support a claim. Moreover, although plaintiff argues

that the WCBOE's subsequent indifference following the termination letter sent by Dr. McCoy led

to ratification of the termination, a plaintiff seeking to establish supervisory liability has a heavy

burden which ordinarily cannot be satisfied by identifying a single incident. Slakan v. Porter, 737

F.2d 368, 373 (4th Cir. 1984).

       At bottom, although the Court has previously found plaintiffs allegations of discrimination

in employment sufficient to state a claim under the applicable standard, see Honor v. Booz-Allen

& Hamilton, Inc., 383 F.3d 180, 188 (4th Cir. 2004), plaintiff has failed in filing an amended

complaint to add sufficient factual support to plausibly allege that the WCBOE, the sole named

defendant in this action, can be held responsible for his termination under § 1981, § 1983, and

Monell. The motion to dismiss the amended complaint is therefore appropriately granted.

                                          CONCLUSION

       For the foregoing reasons, defendant's motion to dismiss the amended complaint [DE 39]

is GRANTED. The clerk is DIRECTED to enter judgment accordingly and close the case.




SO ORDERED, this...J day of October, 2018.




                                             ~E~
                                               UNITED STATES DISTRICTJDGE


                                                  6
